96 N.Y.2d 769 (2001)
In the Matter of ZHANG WAN, Appellant,
v.
DONALD SELSKY, as Director of Special Housing/Inmate Disciplinary Programs, Respondent.
Court of Appeals of the State of New York.
Submitted March 5, 2001.
Decided March 22, 2001.
*770 Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous judgment of the Appellate Division absent the direct involvement of a substantial constitutional question (see, CPLR 5601).